Title: To Thomas Jefferson from George Slaughter, 14 January 1781
From: Slaughter, George
To: Jefferson, Thomas



Sir
Louisville Janry. 14th. 1781.

I have the Honour to inclose to your Excellency letters from two Gentlemen at Auposte and copys of several others from Kaskaskias directed to Colo. Clark and Colo. Todd. I have taken the Depositions of three persons which coroborates with the contents of these letters and have enclosed them also, for the consideration of your Board.
The Contents of the letters from the two French Gentlemen being a request for ammunition and understanding they apprehended an attack’d upon that post, I gave orders for Capn. George to send to Kaskaskias one hundred weight of powder and four hundred wt. of Lead, with directions for Capn. Rogers to lend what aid he can in getting across the country to Auposte and shall endeavour to [send] a small supply to that place immediately from here. This [I] thought it necessary to do as I consider it of very great importance to this place the keeping the Auposte in our favour.
With respect to Capn. Dodge the complaints against him are so general and I have so good authority for his having misapp[lied] the publick goods, and apprehending that he may possibly be collecting a cargoe of Peltry for the New Orleans mar[ket] that I have given Capn. George Orders to make enquiry into his conduct and if any thing of this sort appears, to Seize upon his person and what goods he may be Possessed of and secure them till further Orders.
The letters now inclosed with those sent some time ago will so fully inform you of the State of Affairs in the Illinois that I shall not enlarge on the disagreeable subject.
I must beg leave to mention the mismanagement of the person appointed to Superintend the making Salt with the Country’s Kettles. Somewhere about 50 or 60 bushels is all that has been received from the persons who has work’d them, when private adventurers has been making near 10 times the Quantity with Kettles not boiling more than one fourth as much Water, owing principally to the indolence of the man who is appointed to carry on the business.
If, Sir, Your Board should think proper to appoint Colo. Floyd or myself to take the directions of the Kettles I am persuaded a  sufficiency would be made for the Troops in this department. I am with much respect Your Excellencys Most obt. & very Hble Servt.,
George Slaughter
The two Letters from the French Gentlemen of the Auposte was by a mistake inclosed to Colo. Clark who will no doubt lay them before you.
I cannot Omit mentioning two you three Bills which I drew late in October last, in favor of John Williams Province, one for 220 ½ Dollars, one other for 286 Dollars and another for £2120. which I hope will be paid. Yrs. as before,

G.S.

